Citation Nr: 1123711	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fractured right ankle medial malleolus, with traumatic arthritis currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right foot disorder, to include equinovarus deformity.

5.  Entitlement to service connection for a bilateral knee disorder and a right foot disorder, as secondary to a service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 until April 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues regarding the Veteran's right foot, right ankle, and entitlement to service connection on a secondary basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disorder was not manifest during service, is not attributable to service and arthritis was not manifest within one year of separation.

2.  A right  knee disorder was not manifest during service, is not attributable to service and arthritis was not manifest within one year of separation.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred there in.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A right knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred there in.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

It has been determined that some of the Veteran's VA outpatient treatment records were destroyed.  The Veteran was notified in July 2009 of the unavailability of these records and the steps that had been taken by VA to procure them.  Furthermore, the Veteran was asked to provide VA with any potentially relevant records in his position.  Finally, the Board notes that neither the Veteran nor his representative has indicated that he has any such records.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In spite of the above-discussed unavailable records, service records have been obtained, as have records of VA treatment.

VA examination has not been supplied regarding the knees.  Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, service treatment records are silent as to any complaints or treatment of the knees, and on separation examination the lower extremities were normal.  Moreover, while post-service evidence shows knee pain in 1966 and 1975, these appear to be acute episodes.  As is discussed in greater detail, the claimed knee disabilities did not begin until after 2000, 47 years from the Veteran's separation from service.  VA examination as to the etiology of the claimed disability is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records do not reflect any treatment or complaints referable to the knees during service and on separation examination in April 1953 the lower extremities were normal.  Based on the foregoing, the service treatment records show no in-service knee disease or injury.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion the Veteran does not have a service-related knee disability affecting either knee for the reasons discussed below. 

Following separation from active service in April 1953 the Veteran complained of a low grade pain in both knees in October 1966.  Radiographic imaging revealed no evidence of bone or joint pathology and no evidence of arthritis involving either knee.  Furthermore, no soft tissue opacities were seen.
	
During orthopedic evaluation in September 1975, the Veteran endorsed left knee pain.  On physical examination, both knees showed no gross abnormality.  There was no crepitation of motion, and no ligamentous instability.

In May 2001 the Veteran reported that he was playing basketball with his grandson and developed severe left knee pain medially, making it difficult to walk.  On evaluation and it was noted that the left knee was noted that the knee was slightly swollen.  There was moderate pain to palpation over the medial tibial plateau and medial collateral.  There was no laxity in any direction, and no significant effusion.  The Veteran was given a knee immobilizer brace and cane to decrease the load on his leg.  Magnetic resonance imaging revealed a complex tear involving the posterior horn of the medial meniscus and thus meniscal body.

In May 2005, the Veteran reported onset of a new left knee pain one month prior.  The Veteran noted tenderness or discomfort in the medial aspect of the knee, which was improved with the use of a knee brace.  He had not notice any swelling, but described some catching, locking, and at times a feeling of instability.  X-ray imaging showed medial joint space narrowing, greater in the left knee than the right.  There was also a small focus of calcification or faint ossification just medial to the proximal medial tibial plateau and medial joint line.  The assessment was of exacerbation of degenerative joint disease, status-post arthroscopic meniscectomy.

In August 2005 the Veteran reported onset of right knee pain and swelling three weeks prior.  There was no specific trauma, and the knee had been stiff with difficulty in bearing weight.  Mild degenerative changes were seen on x-ray, however these represented no change from previous x-ray images taken in May 2005.  The assessment was of degenerative medial meniscus tear and an arthroscopy was performed that month.

Follow-up evaluation of the right knee in June 2006 revealed that the knee was feeling much better.  Radiographic imaging revealed no medial compartment joint space narrowing in the right knee and mild joint space narrowing in the left knee with some early osteophyte formation.  The assessment was of satisfactory results following medial meniscectomy of the right knee, without radiographic signs of arthrosis.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, knee symptoms are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records do not reflect in-service complaints referable to either knee, on separation examination the lower extremities were normal, and there has been no evidence presented that indicates arthritis was manifest within one year of separation.

While the Veteran did complain of knee pain in both knees in October 1966, radiographic imaging revealed no evidence pathology including arthritis.  He again complained of knee pain in 1975, but there again, both knees were lacking in gross abnormalities, there was no crepitation of motion, and no ligamentous instability.  In May 2001 the Veteran reported a new onset of left knee pain, and in August 2005 new onset of right knee pain.  Given the gap in time between complaints in 1975, and onset of current pain in 2001 and 2005, the Board is forced to find the Veteran's credibility is reduced and thus his statements are of limited probative value insofar as they endorse chronicity and continuity of symptomatology.

Of far greater probative value, are the Veteran's statements regarding recent onset of current symptomatology in both knees.  The Board properly construes these statements to be highly probative as the Veteran was only seeking treatment when they were made, and it seems likely that he would report events carefully and accurately under such conditions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, objective medical evidence indicates that at separation his lower extremities were normal, and that he had no identifiable pathology in 1966 or 1975.  The Board further notes that, although the Veteran's claim implies chronicity and continuity of symptomatology when submitting his original claim for benefits in September 1954 he did not seek service connection for knee-related disabilities.  Such silence in 1954 is consistent with his normal separation examination, and his treatment-related reports of post-service onset of symptomatology.  To that end, his silence when otherwise affirmatively speaking constitutes negative evidence.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

In January 1955, the Veteran was granted entitlement to service connection for residuals of a fractured right ankle, medial malleolus.  In the August 2009 rating decision on appeal, the Veteran's 10 percent rating for residuals of fractured right ankle medial malleolus residuals with traumatic arthritis was continued.  The 10 percent rating is effective May 20, 1970 and is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5284 (2010).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  

In this case DC 5010 represents traumatic arthritis, the underlying source of the disability.  The issue presently requiring resolution by the Agency of Original Jurisdiction (AOJ) is why the Veteran's service-connected ankle disability is rated under DC 5284, while his claim of entitlement for service connection of a right foot disability has been denied.  Specifically, the Board notes that DC 5284 relates to foot injuries not otherwise listed in the Rating Code.  As Codes 5270 through 5274 pertain to the ankle, it is unclear why DC 5284 is presently assigned.  If the AOJ intended for DC 5284 to indicate a specific right foot injury other than the disability for which the Veteran is currently seeking entitlement to service connection, the Board requests that such intention be adequately illuminated.

The Board notes that where an appellant's specific disability is not listed on the Rating Schedule, the RO may assign a so-called "99" Code pursuant to 38 C.F.R. § 4.27, and thus rate his unlisted disability by analogy.  See 38 C.F.R. § 4.20 (2010).

As the issue of entitlement to benefits for the right ankle is inextricably intertwined with entitlement to benefits for a right foot disorder, the Board defers consideration of this claim pending satisfaction of remand orders regarding the right ankle.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Entitlement to service connection for bilateral knee disorders and a right foot disorder on a secondary basis was raised by the Veteran's representative in March 2011.  The AOJ has not addressed the question of secondary service connection, and must do so.

2.  The AOJ is to fully explain the basis of the Veteran's current 10 percent right ankle evaluation, and to expressly relate the Veteran's service connected ankle disability to the Diagnostic Code under which it is rated.  If there has been an error in the selection of the current Diagnostic Code, the AOJ is invited to correct the oversight.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


